DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/27/2020, 2/25/2021, 3/30/2021, 7/2/2021 and 10/15/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 3/27/2020.  These drawings are acceptable.


Reasons for Allowance
5.	Claims 1-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8; the closest Prior Art of Sun et al. (CN103904382A) teaches a cooling control method for a vehicle-mounted power battery of a hybrid electric vehicle, which comprises the following steps: acquiring related parameters of a battery collected by a battery management system sensor, and calculating the heating value of the battery in unit time according to the related parameters; calculating the theoretical heat exchange value of the battery surface in unit time according to the heating value of the battery, the surface temperature of the battery and the temperature of cooling air at air inlets/outlets of a battery pack based on the heat transfer theory; determining the cooling air quantity in unit time according to the temperature of cooling air at the air inlets/outlets of the battery pack and the theoretical heat exchange value; and changing a blower output signal to enable a blower to output the calculated cooling air quantity [abstract].
The  prior arts of record fail to anticipate or suggest or render obvious, a temperature adjustment method for a vehicle comprising obtaining a required power and an actual power used for performing temperature adjustment on a battery; obtaining an intra-vehicle temperature of a vehicle and an air conditioner set temperature; and adjusting an opening degree of an intra-vehicle cooling branch and an opening degree of a battery cooling branch according to the required power, the actual power, the intra- vehicle temperature, and the air conditioner set temperature, such that the battery reaches a target temperature within a target time.
Regarding claims 9-18; the closest Prior Art of Murata et al. (US 2016/0031289) teaches a temperature adjustment system for a vehicle-mounted battery(temperature control system (100), comprising a compressor (54); a condenser connected to the compressor(52); a battery cooling branch connected between the compressor and the condenser(heat exchange medium transfer pathway (L1) and a battery temperature adjustment module connected to the battery cooling branch (controller 20) [Fig. 1; paragraph 0021].  
The  prior arts of record fail to anticipate or suggest or render obvious, a temperature adjustment system for a vehicle comprising a compressor; a condenser connected to the compressor; an intra-vehicle cooling branch connected between the compressor and the condenser; a battery cooling branch connected between the compressor and the condenser; and a battery temperature adjustment module connected to the battery cooling branch, and configured to: obtain a required power and an actual power used for performing temperature adjustment on a battery; obtain an intra-vehicle temperature of a vehicle and an air conditioner set temperature; and adjust an opening degree of an intra-vehicle cooling branch and an opening degree of a battery cooling branch according to the required power, the actual power, the intra-vehicle temperature, and the air conditioner set temperature, such that the battery reaches a target temperature within a target time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723